Title: From Thomas Jefferson to Peter Minor, 10 September 1824
From: Jefferson, Thomas
To: Minor, Peter


Dear Sir
Monticello
Sep. 10. 24.
I have just recieved from mr Gelston of N. York the inclosed head and grains of wheat of a particular kind. his letter will inform you of it’s character so far as known to him. I cannot better dispose of it than by confiding it to the agricultural society of our county, to whom therefore I wish to consign it thro’ the medium of your kindness, with the assurance of my great esteem and respectTh: Jefferson